                                            Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 1 of 12




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        COLETTE SAVAGE,                                  Case No. 19-cv-07994-DMR
                                   8                      Plaintiff,
                                                                                             ORDER ON DEFENDANT’S MOTION
                                   9                v.                                       TO DISMISS AND PLAINTIFF’S
                                                                                             MOTIONS FOR INJUNCTIVE RELIEF
                                  10        MARK SAVAGE,
                                                                                             Re: Dkt. Nos. 14, 16, 18
                                  11                      Defendant.

                                  12           Pro se Plaintiff Colette Savage, a resident of Idaho, filed this lawsuit against her brother
Northern District of California
 United States District Court




                                  13   Mark Savage, a Texas resident. She subsequently filed two motions for a preliminary injunction

                                  14   or temporary restraining order (“TRO”). [Docket Nos. 14, 18.] Defendant opposes both motions.

                                  15   [Docket No. 19.] He also moves pursuant to Federal Rules of Civil Procedure 8(a) and 12(b)(1)-

                                  16   (6) to dismiss the complaint. [Docket No. 16.] This matter is suitable for resolution without a

                                  17   hearing. Civ. L.R. 7-1(b). For the following reasons, Defendant’s motion is granted in part.

                                  18   Plaintiff’s motions are denied.

                                  19   I.      BACKGROUND

                                  20           A.        Factual Background

                                  21           Plaintiff’s complaint, which is 93 pages long and has over 140 pages of attachments, is

                                  22   confusing and difficult to understand. Plaintiff challenges Defendant’s actions with respect to a

                                  23   promissory note and family trust. The complaint contains numerous references to state court

                                  24   proceedings in Texas and California. As best as the court can tell, the heart of Plaintiff’s

                                  25   complaint is that a court order issued by a state court in Texas regarding the promissory note

                                  26   conflicts with orders by a California state probate court. Compl. 15. Plaintiff alleges that she was

                                  27   “prevented from suing” Defendant in Texas for fraud-related behavior, and that he was therefore

                                  28   able to “garnish” her inheritance by obtaining an “erroneous” monetary judgment in Texas and
                                         Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 2 of 12




                                   1   then enforcing it against her in California. Id. at 10, 14. According to Plaintiff, “[t]he entire

                                   2   litigation in Texas was a premeditated hoax on a fake debt,” and the “[c]onflicting orders” by the

                                   3   Texas and California courts “must be resolved.” Id. at 16, 17 (emphasis in original).

                                   4   Id. at 16.

                                   5          Plaintiff attached three court orders to the complaint:

                                   6                •   October 25, 2016 order by the Honorable George A. Miram, Superior Court of the

                                   7                    State of California, County of San Mateo, in In re The William B. & Beatrice S.

                                   8                    Savage Family Trust, dated 4 October 1993 (and Restatement Thereto), Case No.

                                   9                    PRO124417, ordering that two promissory notes called the “California Notes” are

                                  10                    “cancelled and extinguished and there is no further action to collect on the

                                  11                    California Notes that can or will be taken.” Compl. Ex. 3.

                                  12                •   January 31, 2017 order by the Honorable A. Lee Harris, 66th Judicial District Court
Northern District of California
 United States District Court




                                  13                    of Hill County Texas, in Colette Clara Savage v. Mark Savage, Cause No. 52, 939,

                                  14                    granting Defendant Mark Savage’s second motion for summary judgment, ordering

                                  15                    that he “is entitled to recover a judgment against the Plaintiff on the Promissory

                                  16                    Note dated August 22, 2014 in the original principal amount of $240,000 . . .

                                  17                    executed by Plaintiff and payable to the order of Defendant,” and entering

                                  18                    judgment for Mark Savage in the amounts of $290,497.27 as the total principal and

                                  19                    interest and $77,546.93 as attorneys’ fees. Compl. Ex. 4.

                                  20                •   February 1, 2017 Clerk’s Judgment by Superior Court of the State of California,

                                  21                    County of Marin, in Mark Savage v. Colette Clara Savage, Case No. CIV 1700381,

                                  22                    entering the January 31, 2017 judgment by the Hill County, Texas court in Mark

                                  23                    Savage’s favor against Colette Savage for the principal amount of $368,479.42.

                                  24                    Compl. Ex. 4.

                                  25          The legal claims asserted by Plaintiff in this lawsuit are voluminous and unclear. The

                                  26   complaint begins by listing over 50 separate “causes of action,” although some are not actually

                                  27   claims for relief, such as “collateral estoppel,” “res judicata,” and “illegal bifurcation.” See

                                  28   Compl. 2-5. Elsewhere, Plaintiff alleges claims for theft, fraudulent inducement, perjury, filing a
                                                                                          2
                                         Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 3 of 12




                                   1   false claim in court, “fiduciary misapplication/misappropriation,” “elder fraud,” violation of the

                                   2   Unfair Debt Collection Practices Act, violation of the Fair Debt Collection Practices Act, “Texas

                                   3   Statutory Fraud,” misrepresentation of securities, “1st 5th 7th 14th Constitutional Violations,”

                                   4   suppression of evidence, conversion under Texas law, evidence tampering, violation of California

                                   5   Civil Code section 1624, violation of the 14th Amendment to the United States Constitution,

                                   6   malicious prosecution, breach of contract, “duress and emotional distress,” pro se discrimination,

                                   7   racketeering, slander of title, and tortious interference with expectation of inheritance, among

                                   8   others. Compl. 31-91.

                                   9          B.      Procedural History
                                  10          Plaintiff filed this lawsuit on December 5, 2019. On February 27, 2020, the court issued

                                  11   an order noting that Defendant had not been served with the summons and complaint and that the

                                  12   deadline for service was March 4, 2020 pursuant to Federal Rule of Civil Procedure 4(m). The
Northern District of California
 United States District Court




                                  13   court ordered Plaintiff to file either timely proof of service of the summons and complaint or a

                                  14   status report regarding service of those documents. [Docket No. 8.]

                                  15          In response, Plaintiff filed a proof of service purporting to show that Defendant had been

                                  16   personally served on January 28, 2020. [Docket No. 11.] She also filed a letter to the Clerk in

                                  17   which she stated that “[i]t appears that [Defendant] has defaulted on this claim.” [Docket No. 12.]

                                  18   Accordingly, on March 20, 2020, the court ordered Plaintiff to file a request for entry of
                                       Defendant’s default by no later than April 10, 2020. [Docket No. 13.]
                                  19
                                              On March 26, 2020, Plaintiff filed a document entitled “Temporary or Permanent
                                  20
                                       Injunction Immediate Irreperable [sic] Harm From Trust Proceeds by Unlawful Means.” [Docket
                                  21
                                       No. 14 (1st Mot. for Prelim. Injunction/TRO).] In her motion, Plaintiff asks the court to stay the
                                  22
                                       transfer to Defendant of $368,000 from her Bank of Marin bank account and to “injunct” her
                                  23
                                       properties in Texas. Id. at 6. Plaintiff did not cite any authority for the relief she requested, nor
                                  24
                                       did she notice the motion for a hearing or submit proof of service of the motion on Defendant. On
                                  25
                                       March 31, 2020, Plaintiff filed a second request for an “Injunction on Bank of Marin account.”
                                  26
                                       [Docket No. 18 (2d Mot. for Prelim. Injunction/TRO.] Plaintiff again did not cite authority for the
                                  27
                                       relief requested, notice the motion for a hearing, or provide proof of service of the motion on
                                  28
                                                                                          3
                                             Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 4 of 12




                                   1   Defendant.

                                   2            On April 4, 2020, Defendant appeared in this action through an attorney and filed the

                                   3   present motion to dismiss the complaint along with a request for judicial notice (“RJN”). [Docket

                                   4   No. 16.] He subsequently filed an opposition to Plaintiff’s two motions for preliminary injunction

                                   5   or TRO. [Docket No. 19.] Plaintiff timely filed an opposition to the motion to dismiss in which

                                   6   she asks the court to enter Defendant’s default.1 [Docket No. 21.] The court referred Plaintiff’s

                                   7   request for default to the Clerk of the Court, and on May 8, 2020, the Clerk denied the request for

                                   8   entry of default. [Docket Nos. 25, 26.]

                                   9   II.      REQUEST FOR JUDICIAL NOTICE

                                  10            In support of his motion to dismiss, Defendant asks the court to take judicial notice of 12

                                  11   decisions, pleadings, and orders of the First Appellate District of the California Court of Appeals,

                                  12   Marin County Superior Court, the 66th Judicial District Court of Hill County, Texas, the Texas
Northern District of California
 United States District Court




                                  13   Tenth Court of Appeals, and the Texas Supreme Court. He asserts that they are relevant to his

                                  14   motion. [Docket No. 16-3 (RJN).] Plaintiff does not object to the court taking judicial notice of

                                  15   these documents.

                                  16            Federal courts may “take notice of proceedings in other courts, both within and without the

                                  17   federal judicial system, if those proceedings have a direct relation to the matters at issue.” U.S. ex

                                  18   rel Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992). The

                                  19   exhibits to Defendant’s RJN are briefly summarized as follows:

                                  20            •   Exhibit A: October 15, 2018 decision by the First Appellate District of the California

                                  21                Court of Appeals affirming an order denying cross-motions for attorneys’ fees and

                                  22

                                  23   1
                                         Plaintiff’s opposition, which is 43 pages long and single-spaced, does not comply with Civil
                                  24   Local Rules 3-4(c) and 7-3(a), which provide that text must be double-spaced with no more than
                                       28 lines per page and that opposition briefs may not exceed 25 pages. Plaintiff also filed a
                                  25   document on May 12, 2020 that purports to be a “reply” to Defendant’s motion to dismiss.
                                       [Docket No. 29.] However, Defendant filed a brief replying to Plaintiff’s opposition to the motion
                                  26   to dismiss on April 27, 2020. [Docket No. 24.] Under Civil Local Rule 7-3(d), “[o]nce a reply is
                                       filed, no additional memoranda, papers or letters may be filed without prior Court approval,”
                                  27   except “[i]f new evidence has been submitted in the reply, the opposing party may file and serve
                                       an Objection to Reply Evidence . . . not more than 7 days after the reply was filed.” Here,
                                  28   Defendant did not submit any evidence with his reply, and Plaintiff did not seek leave to file her
                                       “reply.” It will therefore not be considered.
                                                                                         4
                                            Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 5 of 12




                                   1                 denying a motion to tax costs in Colette Savage v. Mark Savage, Superior Court of

                                   2                 California, County of San Mateo Case No. PRO-124417, discussing court proceedings

                                   3                 regarding two promissory notes executed by Colette Savage in Mark Savage’s favor in

                                   4                 connection with a $240,000 loan that contained California choice of law provisions,

                                   5                 referred to by the court and the parties as the “California notes,” and a third promissory

                                   6                 note Colette Savage executed in Mark Savage’s favor in Texas (referred to by the court

                                   7                 as the “Texas note”) in connection with the $240,000 loan.

                                   8             •   Exhibit B: August 26, 2016 order by the Honorable Alan Mayfield, Hill County Court,

                                   9                 in Colette Clara Savage v. Mark Savage, Cause No. 52,939, granting Defendant Mark

                                  10                 Savage’s motion for summary judgment and determining “that the Defendant is

                                  11                 entitled to recover a judgment against the Plaintiff on the Promissory Note dated

                                  12                 August 22, 2014 in the original principal amount of $240,000 (the ‘Note’) executed by
Northern District of California
 United States District Court




                                  13                 Plaintiff and payable to the order of Defendant” and denying all defenses by Plaintiff

                                  14                 “to her obligation to pay the Note[.]”

                                  15             •   Exhibit C: January 31, 2017 order by the Honorable A. Lee Harris, Hill County Court,

                                  16                 in Colette Clara Savage v. Mark Savage, Cause No. 52,939, granting Defendant Mark

                                  17                 Savage’s second motion for summary judgment, ordering that he “is entitled to recover

                                  18                 a judgment against the Plaintiff on the Promissory Note dated August 22, 2014 in the

                                  19                 original principal amount of $240,000 . . . executed by Plaintiff and payable to the

                                  20                 order of Defendant,” and entering judgment for Mark Savage in the amounts of

                                  21                 $290,497.27 as the total principal and interest and $77,546.93 as attorneys’ fees.2

                                  22             •   Exhibit D: July 6, 2018 Order of Dismissal by Judge Harris, Hill County Court, in

                                  23                 Colette Clara Savage v. Mark Savage, Cause No. CV219-18DC, dismissing the case,

                                  24                 denying all claims by Colette Savage with prejudice, awarding Mark Savage attorneys’

                                  25                 fees, and taxing costs against Colette Savage.

                                  26             •   Exhibit E: October 24, 2018 decision by the Texas Tenth Court of Appeals affirming

                                  27

                                  28   2
                                           This order is also part of Attachment 3 to Plaintiff’s complaint.
                                                                                            5
                                       Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 6 of 12




                                   1          two summary judgments entered in favor of Mark Savage in Colette Savage v. Mark

                                   2          Savage, Hill County Court Cause No. 52,939.

                                   3      •   Exhibit F: April 12, 2019 dismissal of Petitioner Colette Savage’s petition for review

                                   4          by the Texas Supreme Court, Case No. 18-1126.

                                   5      •   Exhibit G: April 26, 2019 denial of Petitioner Colette Savage’s petition for review and

                                   6          June 7, 2019 denial of Petitioner Colette Savage’s petition for rehearing by the Texas

                                   7          Supreme Court, Case No. 18-0437.

                                   8      •   Exhibit H: June 13, 2019 mandate by the Texas Tenth Court of Appeals dismissing

                                   9          appeal by Colette Savage of the judgment of the Hill County Court in Colette Clara

                                  10          Savage v. Mark Savage, Cause No. CV219-18DC.

                                  11      •   Exhibit I: June 24, 2019 mandate by the Texas Tenth Court of Appeals affirming the

                                  12          judgments of the Hill County Court in Colette Savage v. Mark Savage, Cause No.
Northern District of California
 United States District Court




                                  13          52,939.

                                  14      •   Exhibit J: November 22, 2019 denial of petition for writ of mandamus by the Texas

                                  15          Supreme Court in Case No. 19-0086.

                                  16      •   Exhibit K: December 2, 2019 filing by Mark Savage in Mark Savage, Judgment

                                  17          Creditor v. Colette Clara Savage, Judgment Debtor, Marin County Superior Court

                                  18          Case No. CIV 1700381.

                                  19      •   Exhibit L: December 17, 2019 order by the Honorable Andrew E. Sweet, Marin

                                  20          County Superior Court, in Mark Savage, Judgment Creditor v. Colette Clara Savage,

                                  21          Judgment Debtor, Case No. CIV 1700381, denying Colette Savage’s motion for

                                  22          reconsideration of an order denying her motion to vacate a sister-state judgment;

                                  23          granting Mark Savage’s motion for an order amending the sister-state judgment and

                                  24          increasing the amount of judgment due to post-judgment costs and attorneys’ fees;

                                  25          granting Mark Savage’s motion to release to him all funds held in a blocked Bank of

                                  26          Marin account, number 0003-513876, as the amount due on the judgment “exceeds the

                                  27          amount held in the subject account”; and applying the total amount of funds in the

                                  28          Bank of Marin account “as a partial satisfaction of the Sister-State Judgment herein
                                                                                    6
                                          Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 7 of 12




                                   1              against” Colette Savage.

                                   2          Having reviewed Exhibits A though L to Defendant’s RJN, the court concludes that the

                                   3   proceedings before the California and Texas courts are “directly related” to Plaintiff’s allegations

                                   4   in this action. Accordingly, the court takes judicial notice of Exhibits A through B and Exhibits D

                                   5   through L. The court denies as moot the request for judicial notice of Exhibit C as it is already

                                   6   attached to Plaintiff’s complaint as part of Exhibit 4.

                                   7   III.   DEFENDANT’S MOTION TO DISMISS
                                   8          A. The Rooker-Feldman Doctrine
                                   9          Defendant moves pursuant to Federal Rule of Civil Procedure 12(b)(1) to dismiss the

                                  10   complaint for lack of subject matter jurisdiction. He argues that Plaintiff’s claims are barred by

                                  11   the Rooker-Feldman doctrine because she seeks review of previous state court decisions

                                  12   adjudicating the same claims.
Northern District of California
 United States District Court




                                  13                  1.      Legal Standard for Rule 12(b)(1) Motion
                                  14          A motion to dismiss filed pursuant to Rule 12(b)(1) is a challenge to the court’s subject

                                  15   matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A court will dismiss a party’s claim for lack of

                                  16   subject matter jurisdiction “only when the claim is so insubstantial, implausible, foreclosed by

                                  17   prior decisions of th[e Supreme] Court, or otherwise completely devoid of merit as not to involve

                                  18   a federal controversy.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998) (citation

                                  19   and quotation marks omitted); see Fed. R. Civ. P. 12(b)(1). The challenging party may make a

                                  20   facial or factual attack challenging subject matter jurisdiction. White v. Lee, 227 F.3d 1214, 1242

                                  21   (9th Cir. 2000). A facial challenge asserts that “the allegations contained in a complaint are

                                  22   insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d

                                  23   1035, 1039 (9th Cir. 2004). In contrast, a factual attack disputes “the truth of the allegations that,

                                  24   by themselves, would otherwise invoke federal jurisdiction.” Id. at 1039. A factual challenge

                                  25   permits the court to look beyond the complaint, without “presum[ing] the truthfulness of the

                                  26   plaintiff’s allegations.” White, 227 F.3d at 1242 (citation omitted). Even the presence of disputed

                                  27   material facts “will not preclude the trial court from evaluating for itself the merits of

                                  28   jurisdictional claims.” Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (citations
                                                                                          7
                                           Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 8 of 12




                                   1   omitted). “Ordinarily, a case dismissed for lack of subject matter jurisdiction should be dismissed

                                   2   without prejudice so that a plaintiff may reassert his claims in a competent court.” Frigard v.

                                   3   United States, 862 F.2d 201, 204 (9th Cir. 1988).

                                   4                  2.      Discussion
                                   5          “The Rooker-Feldman doctrine is a well-established jurisdictional rule prohibiting federal

                                   6   courts from exercising appellate review over final state court judgments.” Reusser v. Wachovia

                                   7   Bank, N.A., 525 F.3d 855, 858-9 (9th Cir. 2008).3 The “doctrine forbids a losing party in state

                                   8   court from filing suit in federal district court complaining of an injury caused by a state court

                                   9   judgment, and seeking federal court review and rejection of that judgment.” Bell v. City of Boise,

                                  10   709 F.3d 890, 897 (9th Cir. 2013). “The purpose of the doctrine is to protect state judgments from

                                  11   collateral federal attack. Because district courts lack power to hear direct appeals from state court

                                  12   decisions, they must decline jurisdiction whenever they are ‘in essence being called upon to
Northern District of California
 United States District Court




                                  13   review the state court decision.’” Doe & Assocs. Law Offices v. Napolitano, 252 F.3d 1026, 1030

                                  14   (9th Cir. 2001) (quoting D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 n.16 (1983)). The

                                  15   doctrine applies to both final judgments and “interlocutory state court decisions.” Doe & Assocs.,

                                  16   252 F.3d at 1030.

                                  17          In order to determine whether the doctrine applies, “a district court first must determine

                                  18   whether the action contains a forbidden de facto appeal of a state court decision.” Bell, 709 F.3d

                                  19   at 897 (citing Noel v. Hall, 342 F.3d 1148, 1158 (9th Cir. 2003)). “A de facto appeal exists when

                                  20   ‘a federal plaintiff asserts as a legal wrong an allegedly erroneous decision by a state court, and

                                  21   seeks relief from a state court judgment based on that decision.’ In contrast, if ‘a federal plaintiff

                                  22   asserts as a legal wrong an allegedly illegal act or omission by an adverse party, Rooker-Feldman

                                  23   does not bar jurisdiction.’” Id. (quoting Noel, 342 F.3d at 1164).

                                  24          If a plaintiff seeks to bring a forbidden de facto appeal, the plaintiff “may not seek to

                                  25   litigate an issue that is ‘inextricably intertwined’ with the state court judicial decision from which

                                  26   the forbidden de facto appeal is brought.” Id. (quoting Noel, 341 F.3d at 1158). The Ninth Circuit

                                  27
                                       3
                                  28     The Rooker-Feldman doctrine is based on two cases, Rooker v. Fid. Trust Co., 263 U.S. 413
                                       (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).
                                                                                     8
                                         Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 9 of 12




                                   1   has clarified that the “inextricably intertwined” language “is not a test to determine whether a

                                   2   claim is a de facto appeal, but is rather a second and distinct step in the Rooker-Feldman analysis.

                                   3   Should the action not contain a forbidden de facto appeal, the Rooker-Feldman inquiry ends.” Id.

                                   4   (emphasis in original) (internal citation omitted).

                                   5          Defendant argues that Plaintiff’s claims are barred under the Rooker-Feldman doctrine

                                   6   because they are identical to allegations and claims for relief that she has already litigated and lost

                                   7   in multiple prior state court actions. According to Defendant, this court lacks subject matter

                                   8   jurisdiction because Plaintiff is seeking review of previous state court decisions that have rejected

                                   9   her allegations.

                                  10          The court concludes that Plaintiff’s lawsuit amounts to a forbidden de facto appeal of state

                                  11   court decisions that entered judgment against her in Defendant’s favor regarding a promissory

                                  12   note she executed in Texas. The judicially-noticeable proceedings document the following
Northern District of California
 United States District Court




                                  13   sequence of events. In 2016, the San Mateo County Superior Court held “cancelled and

                                  14   extinguished” two promissory notes which it referred to as the “California Notes.” Compl. Ex. 3.

                                  15   In a 2018 decision affirming an order issued by the San Mateo County Superior Court, the

                                  16   California Court of Appeals discussed the California Notes and the existence of a “third note

                                  17   [Plaintiff] had apparently executed in Texas” in connection with a $240,000 loan. RJN Ex. A.

                                  18          The parties also engaged in litigation in Texas state court. In 2016 and 2017, the Hill

                                  19   County Court granted Defendant’s motions for summary judgment and held that he was entitled to

                                  20   recover a judgment against Plaintiff regarding an August 22, 2014 promissory note in the original

                                  21   principal amount of $240,000 executed by Plaintiff and payable to Defendant, as well as interest

                                  22   and attorneys’ fees. RJN Ex. B, Compl. Ex. 4. A Texas appeals court affirmed the orders on

                                  23   summary judgment, RJN Exs. E, I, and the Texas Supreme Court dismissed or denied Plaintiff’s

                                  24   requests for review. RJN Exs. F, G. On February 1, 2017, the Marin County Superior Court

                                  25   entered the January 31, 2017 Hill County Court judgment in Defendant’s favor against Plaintiff

                                  26   for the principal amount of $368,479.42. Compl. Ex. 4. Plaintiff moved to vacate the judgment,

                                  27   which the Marin County Superior Court denied, and on December 17, 2019, that court denied her

                                  28   motion for reconsideration of the order denying her motion to vacate, and increased the amount of
                                                                                             9
                                         Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 10 of 12




                                   1   the judgment owed by Plaintiff. It also ordered the release of funds from a blocked Bank of Marin

                                   2   account in order to partially satisfy the judgment against Plaintiff. RJN Ex. L.

                                   3          In this action, Plaintiff’s complaint and current motions for injunctive relief make clear that

                                   4   she asserts legal claims that challenge the propriety of various state court orders and seeks relief

                                   5   from those orders. Thus, Plaintiff challenges the decisions by the Hill County Court entering

                                   6   judgment against her in Defendant’s favor, as well as the Marin County Superior Court’s entry of

                                   7   the same. She contends that those decisions are in conflict with the San Mateo County Superior

                                   8   Court’s decision holding the two California Notes “cancelled and extinguished”:

                                   9                  We have conflicting orders by two State COURTS denying
                                                      evidentiary hearings and trial by both Texas and California and are
                                  10                  requesting this case be viewed in EQUITY. . . . We assert in both
                                                      Texas and Marin Court and can prove this petitioner was never heard
                                  11                  nor granted jurisdiction, nor due process and deprived of all the rules
                                                      of civil procedure, equity, and affirmative defenses . . . Texas
                                  12                  appealed and re-probated the last two California orders in a Texas
Northern District of California
 United States District Court




                                                      court . . . This is an ongoing case in three different jurisdictions
                                  13                  including now Marin County where Mark Savage and conspirators
                                                      filed a SISTER STATE JUDGMENT APPLICATION to avoid San
                                  14                  Mateo. PROBATE ORDERS from San Mateo have the authority to
                                                      hold the Texas ORDER unenforceable . . . The state of Texas involved
                                  15                  themselves in a settled and satisfied California state matter and re-
                                                      opened PROBATE case #124417 and 125167 in Hillsboro, rural
                                  16                  Texas, using counterfeit notes as a vehicle . . .
                                  17
                                       Compl. 10-11 (emphases in original). A significant portion of the complaint is devoted to
                                  18
                                       explaining why the Hill County Court erred in finding in Defendant’s favor regarding the
                                  19
                                       promissory note at issue in Texas. Further, in her motions for injunctive relief, Plaintiff seeks a
                                  20
                                       stay of the transfer of money from her Bank of Marin bank account to Defendant. This request for
                                  21
                                       relief is a direct challenge to the Marin County Superior Court’s order directing the release of
                                  22
                                       funds from that account to Defendant. See 1st Mot. for Prelim. Injunction/TRO 6; RJN Ex. L.
                                  23
                                       Therefore, because Plaintiff’s lawsuit complains “of a legal wrong allegedly committed by the
                                  24
                                       state court, and seeks relief from the judgment of that court,” this court lacks jurisdiction to
                                  25
                                       consider her claims pursuant to the Rooker-Feldman doctrine. See Noel, 341 F.3d at 1163.
                                  26
                                              Additionally, Plaintiff alleges throughout her complaint that the promissory note at issue in
                                  27
                                       Texas is “counterfeit” and “fraudulent,” was rescinded by Plaintiff, was part of a “debt loan
                                  28
                                                                                         10
                                         Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 11 of 12




                                   1   scheme,” was “re-laundered and re-trafficked,” and violated Texas law. She asks the court to

                                   2   “uphold LEGAL RESCISSION under FDCPA, under HOBBS ACT, DTPA, and extinguish the

                                   3   notes under various CALIFORNIA PROBATE CODES 17211 AND 3-305.” Compl. 11-15. This

                                   4   request for relief also amounts to a “forbidden de facto appeal of a state court decision,” see Bell,

                                   5   709 F.3d at 897, because at least some of Plaintiff’s defenses to her obligation to pay the note have

                                   6   already been adjudicated in Defendant’s favor. Specifically, in its August 26, 2016 order entering

                                   7   judgment in Defendant’s favor, the Hill County Court held that unspecified defenses “to

                                   8   [Plaintiff’s] obligation to pay the Promissory Note which is the subject of [the order] . . . are

                                   9   hereby denied.” RJN Ex. B.

                                  10          Plaintiff does not respond to Defendant’s argument that her claims are barred by the

                                  11   Rooker-Feldman doctrine, and does not explain how any of her claims escape the jurisdictional

                                  12   bar. The court concludes that it lacks subject matter jurisdiction over Plaintiff’s claims. As
Northern District of California
 United States District Court




                                  13   discussed above, Plaintiff challenges the judgments by the Texas state court and Marin County

                                  14   Superior Court and asks the court to “extinguish” the promissory note at issue in Texas; in other

                                  15   words, she asks this court to “review and reject[] those [state court] judgments.” See Exxon Mobil

                                  16   Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005). As a result, the court must

                                  17   refuse to hear what is a “de facto appeal from” those decisions, and “must also refuse to decide

                                  18   any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved by the state

                                  19   court in its judicial decision.” Noel, 341 F.3d at 1154. Accordingly, the court concludes that the

                                  20   Rooker-Feldman doctrine bars this court from exercising subject matter jurisdiction over

                                  21   Plaintiff’s complaint. Her complaint is therefore dismissed. This dismissal is without prejudice,

                                  22   as the Ninth Circuit has held that “[o]rdinarily, a case dismissed for lack of subject matter

                                  23   jurisdiction should be dismissed without prejudice so that a plaintiff may reassert his claims in a

                                  24   competent court.” Frigard, 862 F.2d at 204.

                                  25          B.      Defendant’s Other Arguments in Favor of Dismissal
                                  26          Defendant raises several additional arguments in favor of dismissing Plaintiff’s complaint.

                                  27   Def.’s Mot. 7-16. As the court concludes that it lacks subject matter jurisdiction over this action,

                                  28   it does not reach the merits of those arguments.
                                                                                          11
                                         Case 4:19-cv-07994-DMR Document 31 Filed 05/18/20 Page 12 of 12



                                       IV.    MOTIONS FOR PRELIMINARY INJUNCTION/TRO
                                   1
                                              Plaintiff filed two motions for injunctive relief. In her first motion, Plaintiff appears to ask
                                   2
                                       the court to stay the transfer of $368,000 from her Bank of Marin bank account to Defendant and
                                   3
                                       “injunct” her properties in Texas. 1st Mot. for Prelim. Injunction/TRO 6. She seeks the same
                                   4
                                       relief in her second motion. 2d Mot. for Prelim. Injunction/TRO 3. As discussed above, the court
                                   5
                                       lacks subject matter jurisdiction over Plaintiff’s complaint. Therefore, the motions for injunctive
                                   6
                                       relief are denied without prejudice.
                                   7
                                       V.     CONCLUSION
                                   8
                                              For the foregoing reasons, Defendant’s motion to dismiss is granted and Plaintiff’s
                                   9
                                       complaint is dismissed without prejudice. Plaintiff’s motions for injunctive relief are denied. The
                                  10
                                       Clerk of the Court shall close this case.                               ISTRIC
                                  11                                                                      TES D      TC
                                                                                                        TA




                                                                                                                               O
                                                                                                    S
                                  12




                                                                                                                                U
                                                                                                  ED
Northern District of California




                                              IT IS SO ORDERED.
 United States District Court




                                                                                                                                 RT
                                                                                                                       DERED
                                                                                              UNIT
                                                                                                               O OR
                                  13
                                       Dated: May 18, 2020                                             IT IS S




                                                                                                                                      R NIA
                                  14
                                                                                         ______________________________________
                                  15                                                                   Donna M. Ryu  M. Ryu
                                                                                               NO




                                                                                                              on n a
                                                                                                      udge D




                                                                                                                                      FO
                                                                                               UnitedJStates Magistrate Judge
                                  16
                                                                                                RT




                                                                                                                                  LI
                                                                                                       ER
                                                                                                   H




                                                                                                                               A
                                  17
                                                                                                            N                     C
                                                                                                                              F
                                                                                                                D IS T IC T O
                                  18                                                                                  R
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
